Case 1:20-cv-03028-LTB-NYW Document 64-11 Filed 07/14/21 USDC Colorado Page 1 of 2




                              EXHIBIT K
Case 1:20-cv-03028-LTB-NYW Document 64-11 Filed 07/14/21 USDC Colorado Page 2 of 2

                                                                                     Exhibit 9




          31 March 2020

          Mark Remaly
          1137 Maple Circle
          Broomfield, CO 80020


          RE: Cancellation request
              Member number 00203415902

          Dear Mark Remaly:

          Thank you for contacting Worldmark by Wyndham. Listening to comments
          from our owners and guests is an important part of our ability to enhance the
          service we provide.

          After research and careful consideration of your request, I regret we are
          unable to grant your request for cancellation. If the new contract is rescinded
          then it would revert back to the traded contract. Any monies used for the
          rescinded contract would be applied to the original contract. We would be
          willing to reopen your case should you have further documentation to help us
          substantiate your concerns.Please do not hesitate to contact me directly at
          866.418.3568 ex 586392 or Tracy.Miller@wyn.com, if I may be of any further
          assistance to you.


          Sincerely,


          Tracy Miller
          Owner Care Professional
          Owner Care & Resolution


          cc: file




                                                                                            REM0148
